DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the first instance of LFNST and MIP should be spelled out to improve clarity.  The same issue occurs with the remaining claims. Appropriate correction is required.

Claim Interpretation
The Examiner would like to note that the method steps of claim 13 do not have to be given weight because there is no functional relationship between the medium and the computer (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable digital storage medium serves as a support for the data (i.e. the bitstream) which is not used by the computer for any other purpose. However, in the interest of compact prosecution, the Examiner has still included citations below. The Examiner recommends adding instructions stored on the non-transitory computer-readable medium which cause a processor to generate a bitstream. In the alternative, changing the claim type to a method while adding a bitstream storing step to differentiate claim 13 from claim 7 would also work. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bross et al. (“Versatile Video Coding (Draft 7)”, JVET-P2001-vB, 1-11 Oct. 2019), hereinafter Bross in view of Lainema (“CE6-related: Latency reduction for LFNST signaling”, JVET-P0196, 1-11 Oct. 2019). Bross and Lainema were cited in the Applicant’s IDS dated 4/29/22. Citations are being made to the Applicant’s copy provided in the file wrapper.

	Regarding claim 1, Bross discloses an image decoding method performed by a decoding apparatus, the method comprising: 
	receiving residual information through a bitstream (p. 80, section 7.3.9.11); 
	deriving transform coefficients for a current block based on the residual information (pp. 161 and 85); 
	deriving modified transform coefficients by applying an LFNST to the transform coefficients (p. 299, section 8.7.4.1); 
	deriving residual samples for the current block based on an inverse primary transform for the modified transform coefficients (p. 299 bottom to p. 300 top, section 8.7.4.1, pp. 301-302); and 
	generating a reconstructed picture based on the residual samples (p. 320-321, section 8.7.5.2), 
	wherein the deriving of the modified transform coefficients comprises: 
	checking whether a tree type for the current block is a dual tree chroma (p. 71); 
	determining whether an LFNST-applied width and an LFNST-applied height corresponding to the current block are 16 or more based on the MIP mode being applied to the current block (p. 71); and 
	parsing an LFNST index based on the LFNST-applied width and the LFNST-applied height being 16 or more (p. 71).
	Bross does not explicitly disclose determining whether an MIP mode is applied to the current block based on the current block not being the dual tree chroma.
	However, Lainema teaches checking whether a tree type for the current block is a dual tree chroma (Lainema p. 3); and
	determining whether an MIP mode is applied to the current block based on the current block not being the dual tree chroma (Lainema p. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bross’s method with the missing limitations as taught by Lainema to improve video coding efficiency and reduce latency (Lainema p. 1, Abstract and Title).

	Regarding claims 2 and 8, Bross in view of Lainema teaches the image decoding/encoding method of claims 1 and 7, wherein the LFNST-applied width is set to a width of the current block divided by a number of split sub-partitions when the current block is vertically split, and is set to the width of the current block when the current block is not split, and wherein the current block is a coding block (Bross p. 71).

	Regarding claims 3 and 9, Bross in view of Lainema teaches the image decoding/encoding method of claims 1 and 7, wherein the LFNST-applied height is set to a height of the current block divided by a number of split sub-partitions when the current block is horizontally split, and is set to the height of the current block when the current block is not split, and wherein the current block is a coding block (Bross p. 71).

	Regarding claims 4 and 10, Bross in view of Lainema teaches the image decoding/encoding method of claims 1 and 7, wherein when the tree type of the current block is the dual-tree chroma (Bross p. 71 and Lainema p. 3), the LFNST index is parsed regardless of whether an MIP mode is applied to the current block (Bross p. 71 and Lainema p. 3).
	The same motivation and analysis for claim 1 applies to claims 4 and 10.

	Regarding claims 5 and 11, Bross in view of Lainema teaches the image decoding/encoding method of claims 1 and 7, wherein when the tree type of the current block is the dual-tree chroma (Bross p. 71 and Lainema p. 3), the LFNST index is parsed regardless of whether the LFNST-applied width and the LFNST-applied height corresponding to the current block are 16 or greater (Bross p. 71 and Lainema p. 3).
	The same motivation and analysis for claim 1 applies to claims 5 and 11.

	Regarding claims 6 and 12, Bross in view of Lainema teaches the image decoding/encoding method of claims 1 and 7, wherein when the tree type of the current block is not the dual-tree chroma (Lainema p. 3), the LFNST index is parsed based on an MIP mode not being applied to the current block (Lainema p. 3).
	The same motivation and analysis for claim 1 applies to claims 6 and 12.
	
	Regarding claim 7, Bross discloses an image encoding method performed by an image encoding apparatus, the method comprising: 
	deriving prediction samples for a current block (pp. 1-2, Overview of design characteristics); 
	deriving residual samples for the current block based on the prediction samples (pp. 1-2, Overview of design characteristics); 
	deriving transform coefficients for the current block based on a primary transform of the residual samples (pp. 1-2, Overview of design characteristics and p. 71); 
	deriving modified transform coefficients from the transform coefficients by applying an LFNST (p. 71); and 
	encoding quantized residual information and an LFNST index indicating an LFNST matrix applied to the LFNST (p. 302, section 8.7.4.3 and p. 304).
	Bross discloses checking whether the treetype is not dual tree chroma,  an lfnst index based on a MIP mode not being applied and a minimum LFNST with a width and height of 16 or more (p. 71). Bross does not explicitly disclose wherein when a tree type of the current block is not a dual tree chroma and an MIP mode is applied to the current block, the LFNST index is encoded based on an LFNST-applied width and an LFNST-applied height corresponding to the current block being 16 or more.
	However, Lainema teaches wherein when a tree type of the current block is not a dual tree chroma and an MIP mode is applied to the current block (Lainema p. 3), the LFNST index is encoded based on an LFNST-applied width and an LFNST-applied height corresponding to the current block being 16 or more (Lainema p. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bross’s method with the missing limitations as taught by Lainema to improve video coding efficiency and reduce latency (Lainema p. 1, Abstract).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bross in view of Lainema as applied to claim 1 above, and further in view of Schuur et al. (U.S. 2009/0028239), hereinafter Schuur.

	Regarding claim 13, Bross in view of Lainema teaches a memory that stores a bitstream generated by a method (Bross pp. 99 and 415), the method comprising: deriving prediction samples for a current block; deriving residual samples for the current block based on the prediction samples; deriving transform coefficients for the current block based on a primary transform of the residual samples; deriving modified transform coefficients from the transform coefficients by applying an LFNST; and encoding quantized residual information and an LFNST index indicating an LFNST matrix applied to the LFNST to generate the bitstream, wherein when a tree type of the current block is not a dual tree chroma and an MIP mode is applied to the current block, the LFNST index is encoded based on an LFNST-applied width and an LFNST-applied height corresponding to the current block being 16 or more.
	Bross does not explicitly disclose a non-transitory computer-readable digital storage medium that stores a bitstream.
	However, Schuur teaches a non-transitory computer-readable digital storage medium that stores a bitstream (Schuur [0221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Bross in view of Lainema with the missing limitations as taught by Schuur to improve video coding efficiency (Schuur [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al. (U.S. 2020/0389661) discloses a LFNST index and an intra_mip_flag ([0370]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482